EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Wertsberger on 5/24/2021.

To correct an obvious typographical error in the applicant’s amendment dated 04/12/2021, page 4 of 6, the request to cancel claims 14-17 should be:

--14-16. (Cancelled). --

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694. The examiner can normally be reached on 5:30-3:30 M-Th.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

Signed:
/TUAN H NGUYEN/
Primary Examiner, Art Unit 3991

 /TIMOTHY M SPEER/ Supervisory Patent Examiner, Art Unit 3991